Citation Nr: 9913806	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-07 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
both shoulders.

2.  Entitlement to an increased disability rating for 
residuals of gunshot wound to the face and neck, including 
scars and injury to Muscle Group XXII, left, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
residuals of trauma to the seventh cranial nerve, left, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a disability rating in excess of 20 
percent for post-traumatic arthritis of the cervical spine, 
on appeal from the initial grant of service connection.

5.  Entitlement to a disability rating in excess of 10 
percent for post-traumatic stress disorder (PTSD), on appeal 
from the initial grant of service connection.

6.  Entitlement to a compensable disability rating for 
bilateral hearing loss, on appeal from the initial grant of 
service connection.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1941 to 
August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Georgia, which, in pertinent part, denied service 
connection for osteoarthritis of both shoulders; denied 
increased disability ratings for the veteran's service-
connected residuals of gunshot wounds to the face and neck 
and injury to the seventh cranial nerve; granted service 
connection for osteoarthritis of the cervical spine, with 
assignment of a 20 percent disability rating; granted service 
connection for PTSD, with assignment of a 10 percent 
disability rating; and granted service connection for 
bilateral hearing loss, with assignment of a zero percent 
disability rating.

The November 1997 rating decision also granted service 
connection for tinnitus, with assignment of a 10 percent 
disability rating, and denied a compensable disability rating 
for the veteran's service-connected residuals of left 
mandibular fracture.  However, for the following reasons, 
these issues are not before the Board.  The veteran's notice 
of disagreement encompassed all issues adjudicated in the 
November 1997 rating decision.  At his personal hearing in 
February 1998, he withdrew his notice of disagreement with 
respect to entitlement to a disability rating in excess of 10 
percent for tinnitus.  He confirmed that withdrawal in his 
April 1998 substantive appeal.  The March 1998 statement of 
the case, in pertinent part, granted a 10 percent disability 
rating for residuals of left mandibular fracture.  In his 
substantive appeal, the veteran indicated his intent to also 
withdraw his appeal on this issue.


FINDINGS OF FACT

1.  The veteran's claims are plausible, and the RO has 
obtained sufficient evidence for correct disposition of these 
claims.

2.  The medical evidence shows that the veteran currently has 
osteoarthritis of both shoulders. 

3.  The balance of the medical evidence does not establish 
that the veteran's osteoarthritis of both shoulders is the 
result of a disease or injury incurred during service, 
including the gunshot wound to the face and neck.

4.  The veteran's gunshot wounds to the face and neck 
resulted in slight scars on the lower left chin and neck that 
are not disfiguring, tender, ulcerated, depressed, inflamed, 
or adherent.  There is slight discoloration of the scar on 
the neck.

5.  The veteran's residuals of injury to the seventh cranial 
nerve are subjective complaints of numbness, with minimal 
sensory loss and no motor loss.

6.  The veteran's cervical spine condition is manifested by 
moderate limitation of motion and subjective complaints of 
pain, without any objective evidence of functional loss.

7.  The veteran's PTSD is manifested by infrequent 
disturbances of mood such as depression or anxiety, 
nightmares, and sleep disturbance, resulting in mild social 
and occupational impairment.

8.  The veteran's hearing loss disability is manifested by 
average puretone thresholds of 48.75 decibels in the right 
ear and 50 decibels in the left ear, with speech recognition 
ability of 80 percent for the right ear and 86 percent for 
the left ear, resulting in Level "III" hearing for the 
right ear and Level "II" hearing for the left ear.


CONCLUSIONS OF LAW

1.  The veteran has presented well-grounded claims, and VA 
has satisfied its statutory duty to assist him in developing 
facts pertinent to these claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).

2.  The veteran is not entitled to service connection for 
osteoarthritis of the shoulders.  38 U.S.C.A. §§ 1110, 1111, 
and 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, and 3.304 
(1998).

3.  The criteria for a disability rating in excess of 10 
percent for residuals of gunshot wounds to the face and neck, 
including scars and injury to Muscle Group XXII, are not met.  
38 U.S.C.A. §§ 1155 and 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.14, and 4.118, Diagnostic Code 7800 (1998).

4.  The criteria for a disability rating in excess of 10 
percent for residuals of trauma to the seventh cranial nerve, 
left, are not met.  38 U.S.C.A. §§ 1155 and 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.120, 4.123, 4.124, and 
4.124a, Diagnostic Code 8207 (1998).

5.  The criteria for a disability rating in excess of 20 
percent for post-traumatic arthritis of the cervical spine 
have not been met since the grant of service connection.  
38 U.S.C.A. §§ 1155 and 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.27, 4.40, 4.45, and 4.71a, Diagnostic Codes 
5003, 5010, and 5290 (1998).

6.  The criteria for a disability rating in excess of 10 
percent for PTSD have not been met since the grant of service 
connection.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, and 4.130, Diagnostic 
Code 9411 (1998).

7.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met since the grant of 
service connection.  38 U.S.C.A. §§ 1155 and 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, and 4.87, 
Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

During service, the veteran incurred wounds to the neck and 
left side of the face from a mine explosion.  He incurred 
scars from the entrance wound near the left mandible and from 
the exit wound on the back of the neck.  Medical records from 
1961 indicated that the veteran had numbness of the left half 
of the lower lip, left half of the chin, and lower third of 
the left side of the face.  He apparently had injured the 
cervical facial branch of the seventh nerve on the left.  He 
also incurred trauma to Muscle Group XXII as a result of this 
injury.

In April 1997, the veteran filed claims for increased ratings 
for residuals of gunshot wounds to the neck and face, 
including the resulting nerve damage, and for service 
connection for hearing loss, PTSD, and osteoarthritis of the 
neck and shoulders.  He stated that the bullet going through 
his face and neck had caused the osteoarthritis of the neck 
and shoulders.  

With respect to the veteran's claim of entitlement to service 
connection for osteoarthritis of the shoulders, his service 
medical records showed no complaints of or treatment for a 
chronic shoulder disorder.  Also, none of the medical 
evidence associated with the claims file dating from 1945 to 
1987 showed complaints of or treatment for a chronic shoulder 
disorder.

The veteran underwent a VA physical examination in August 
1997.  He stated that he did not have much feeling in his 
chin.  He would cut himself shaving and not notice it.  He 
stated that his neck popped and cracked with movement.  He 
also had difficulty hearing.  He stated that he had had 
arthritis in his shoulders for 10-15 years.  Upon 
examination, the veteran walked with a fairly normal gait and 
posture.  Range of motion for the cervical spine was forward 
flexion to 35 degrees, backward extension to 25 degrees, 
lateral flexion to 15 degrees on the left and 10 degrees on 
the right, and rotation to 35 degrees bilaterally.  The 
veteran did not make any facial expressions of pain with 
motion of the cervical spine.  

There was somewhat global weakness of the musculature of the 
veteran's upper extremities due, in part, to the aging 
process.  There was good grip strength bilaterally.  There 
were no circulatory or neurological deficits of the upper 
extremities.  Deep tendon reflexes were somewhat sluggish 
throughout, but symmetrical.  The veteran exhibited mild 
expressions of discomfort with motion of the shoulders, and 
he had difficulty with internal and external rotation.  He 
also had difficulty in scratching his back with both hands.  
There was no tenderness to pressure on the bicipital tendons 
of the shoulders.

The examiner indicated that the veteran had osteoarthritis of 
the neck and shoulders, in keeping with the aging process.  
Since the veteran stated that his shoulders began to bother 
him 10-15 years earlier, it was not related to the World War 
II shrapnel wound to the left side of the face and neck.  In 
view of the inservice neck trauma and with giving the veteran 
the benefit of the doubt, the examiner concluded that it was 
at least as likely as not that the veteran's arthritis of the 
neck was the result of inservice neck trauma.  However, the 
shoulder pathology was more in keeping with the aging 
process.  Diagnoses included symptomatic osteoarthritis of 
the shoulders, post-traumatic osteoarthritis of the cervical 
vertebra from C2 to C6, and degenerative disc disease of the 
cervical vertebra at C3-4 and C5-6 as shown by x-ray. 

The skin examination showed a slight dimple on the lateral 
aspect of the veteran's left mandibular ramus, which measured 
about five centimeters.  This was almost imperceptible and 
nontender.  There was also a four-centimeter linear scar on 
the left cervical area three centimeters inferior to the 
inferior margin of the left mandible.  This scar was 
nontender and difficult to perceive because of the 
surrounding wrinkling of the neck from the aging process.  
There was an area of hypesthesia to pinprick stimuli at the 
level of the mentum to the left of the midline, which 
measured 5x4 centimeters.  There was some peripheral sensory 
loss secondary to the inservice trauma of the left mandibular 
branch of the trigeminal nerve.  The examiner stated that the 
veteran had a residual area of sensory peripheral neuropathy 
on the distal end of the left mandible.

Color photographs were taken of the veteran's face and neck.  
The entrance scar slightly below the left corner of his mouth 
is barely discernible, but it is a small, slightly raised 
area.  The exit scar on his neck is located behind and 
slightly below his left ear, just before his hairline.  It is 
also small and slightly raised, and it is red in color.

Examination of the veteran's ears showed no obstruction or 
evidence of otitis media or externa.  He was unable to detect 
the noise from the rubbing of the digits when held close to 
the ears.  He could detect the vibrations of a tuning fork 
with both ears.  The examiner stated that the veteran's 
hearing loss was possibly secondary to World War II trauma. 

The veteran also underwent a VA psychiatric examination in 
August 1997.  He stated that he had nightmares about fighting 
the war.  He sometimes had 2-3 months without nightmares, and 
then they would start again for several nights.  He stated 
that he had had problems for years with depression and 
intrusive thoughts.  He had not had problems with his temper 
because he tried to control it, so he was able to relate well 
to people.  He denied suicidal or homicidal thoughts.  He had 
received a medical education in prosthetics training.  He was 
retired from being chief of prosthetics at the VA Medical 
Center.  He worked twice a week at Emory University and 
volunteered at the VA Medical Center 1-2 days per week.  He 
had been married only once.  His marriage was doing well, and 
they had one child.  There was no history of previous arrests 
or pending charges.  The veteran exercised using a bicycle, 
and he also played golf once or twice per week.  

The mental status examination showed that the veteran was 
very pleasant and neatly dressed.  He was articulate with 
normal speech.  He had full and appropriate affect.  His mood 
was mildly depressed.  He denied experiencing any auditory or 
visual hallucinations.  There was no psychomotor retardation.  
Thinking was coherent with tight associations.  He was 
oriented, and his cognitive functioning seemed fairly well 
preserved for his age.  The examiner concluded that the 
veteran had mild PTSD.  The Global Assessment of Functioning 
(GAF) score was 70 representing mild symptoms.  It was noted 
that the veteran had some depression with some difficulty in 
social and occupational functioning, but, in general, he was 
functioning pretty well with meaningful interpersonal 
relationships.  He had some emotional tension and anxiety 
productive of mild social and industrial impairment. 

The veteran also underwent a VA audiological evaluation in 
August 1997.  On the authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
40
65
70
LEFT
15
25
50
60
65

The average puretone thresholds were 48.75 decibels for the 
right ear and 50 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 80 percent 
in the right ear and of 86 percent in the left ear.  The 
diagnosis was bilateral mild sloping to moderately severe 
high frequency sensorineural hearing loss with fair speech 
recognition bilaterally.

In October 1997, the veteran underwent another VA physical 
examination.  His complaints regarding his neck and shoulders 
were consistent with those discussed above.  The examination 
showed a one-centimeter stellate faded wound near the angle 
of the left mandible, which was nontender and not attached.  
There was a one-centimeter stellate faded exit wound in the 
posterior margin of the left sternocleidomastoid muscle, 
which was also nontender and not attached.  There was no 
evidence of central or peripheral facial paralysis.  Strength 
of the facial muscles was normal.  The veteran was able to 
tightly close his eyes.  There were no areas of weakness in 
the face.

Upon examination of the veteran's neck, there was no swelling 
or deformity.  Range of motion for the cervical spine was 
forward flexion to 20 degrees, backward extension to 20 
degrees, lateral flexion to 20 degrees bilaterally, and 
rotation to 30 degrees on the right and 35 degrees on the 
left.  These movements were accompanied by evidence of pain 
throughout and at the end of motion.  The veteran also 
exhibited pain with motion of the shoulders.  The examiner 
stated that the veteran had degenerative joint disease of the 
neck and shoulders, and the gunshot wound to the face was not 
an etiological factor in this arthritis.  Diagnoses included 
mild degenerative joint disease of the shoulders and mild 
degenerative joint disease of the cervical spine.

The veteran underwent an additional VA psychiatric 
examination in October 1997.  He stated that he had 
nightmares and difficulty sleeping.  He sometimes had 
constant nightmares for 2-3 weeks, then no nightmares for 2-3 
months.  He sometimes got depressed.  He had been married for 
47 years.  His thought processes were normal.  There were no 
delusional or hallucinatory elements.  His mood was normal, 
and sensorium was intact.

In February 1998, the veteran had a personal hearing at the 
RO.  He indicated that he had been employed at the VA Medical 
Center for 43 years.  He had been chief of prosthetics, and 
he was a certified orthopedist.  He was now retired.  He 
worked at the VA Medical Center once a week as a consultant 
and at the orthopedic clinic at Emory University half a day 
or so per week.  These were volunteer positions.  Other than 
that, he spent time playing golf or going with his brother 
and a friend to keep score while they played golf.  He also 
ran errands and did chores around the house.  He stated that 
sometimes he got depressed and had dreams about fighting.  He 
did not like being in a crowd of people, and some things on 
television bothered him.  He did not watch war movies because 
they made him nervous.  He had some problems with his memory.  
He belonged to a church as well as several veterans 
organizations.  He occasionally went to meetings, but he 
preferred to stay around the house.  He was not receiving any 
psychiatric treatment or taking any medication for his PTSD.

The veteran testified that the scar from the entrance wound 
sometimes got "kind of sore."  There was no sharp pain.  He 
was self conscious about the scar on the back of his neck and 
wore clothing to cover it.  He also had itching of the 
entrance scar.  He often cut himself while shaving and did 
not know it due to the nerve injury.  He indicated that he 
had no sensation from the bottom lip down to the chin bone.  
He also had problems with the skin peeling off his lower lip.  

The veteran testified that his neck bothered him, and he had 
difficulty turning his head.  He had to rely on the mirrors 
in his car when making turns, and he had to turn his body to 
see something.  He sometimes had numbness in the fingers of 
his right hand.  His neck popped and cracked when he moved 
it.  He stated that he got tired working in the yard because 
of his neck condition.  The pain was not continuous, but it 
hurt more often than not.  It was worse in the morning.  He 
was not receiving any treatment for his neck symptoms.

The veteran testified that he used to be able to raise his 
arms over his head, but they were now stiff.  After service, 
he did not experience any injuries to his shoulders.  He 
stated that during service he had to carry a lot of supplies 
and heavy stuff, and he had some trouble with that.  He 
stated that a lot of his condition depended on the war, but 
he was sure some of it was due to aging.  He stated that both 
were contributing factors to his condition.  He was not 
receiving any treatment for his shoulder symptoms.


II. Legal Analysis

Service connection for osteoarthritis of
the shoulders

A. Well-grounded claim

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81. 

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 
and 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1998).  Service connection for arthritis 
may be established based on a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307 and 3.309 (1998).

In this case, the veteran is not entitled to presumptive 
service connection for osteoarthritis of the shoulders.  The 
evidence does not show nor does the veteran contend that this 
condition was manifested within his first post-service year.  
The evidence does not show a diagnosis of osteoarthritis of 
the shoulders until 1997, more than 50 years after the 
veteran's separation from service. 

The veteran's claim for direct service connection is 
plausible.  He currently has osteoarthritis of the shoulders.  
His service medical records do not show complaints of or 
treatment for a chronic shoulder disability.  However, the 
veteran did incur gunshot wounds to the face and neck during 
service, and he maintains that the trauma from this injury 
caused the arthritis in his shoulders.  He is medically 
trained, including a specialty in orthopedics.  Assuming the 
credibility of this evidence, the claim must be said to be 
plausible, and therefore well grounded.

The veteran having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, medical records have been obtained and 
examinations provided.  There is no indication of additional 
treatment records that the RO failed to obtain.  Sufficient 
evidence is of record to fairly decide the veteran's claim.  
Therefore, VA has satisfied its duty to assist the veteran in 
the development of this claim. 

B. Application of the law to the facts

As to the merits of the veteran's claim, the record includes 
some medical evidence from which a relationship between the 
veteran's osteoarthritis of the shoulders and his military 
service might be inferred.  It also includes medical evidence 
that is not favorable to his claim.  Therefore, the Board 
must assess the probative weight of this evidence in 
rendering a decision including analysis of the credibility 
and probative value of the evidence, accounting for evidence 
which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Moreover, the Board may 
not base a decision on its own unsubstantiated medical 
conclusions, but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board must 
also assess the credibility and weight to be given to the 
medical evidence before it.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  The evidence is no longer presumed to 
be credible once an analysis of the claim on the merits is 
undertaken.

The only evidence in support of the veteran's claim is his 
medical opinion that his osteoarthritis of the shoulders is 
related to his military service.  The Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for osteoarthritis of the shoulders 
because the medical evidence reflecting that this condition 
is not related to an inservice disease or injury is more 
persuasive and of greater weight than the veteran's opinion 
indicating that such a relationship is plausible.

The rest of the evidence has specifically refuted any 
contention by the veteran that his osteoarthritis of the 
shoulders was incurred in service.  The Board concludes that 
the medical evidence reflecting that an inservice disease or 
injury, including gunshot wounds to the face and neck, did 
not cause a chronic shoulder condition is more probative for 
the following reasons.  First, the veteran's opinion is 
inconclusive and must, therefore, be accorded less weight.  
He admits that the aging process is a factor in the 
development of the osteoarthritis of his shoulders, but feels 
the inservice gunshot wound also contributed somehow.  His 
opinion has little probative value, especially when compared 
with the opinions of the VA examiners in 1997 who 
definitively concluded that there was no etiological 
relationship between the veteran's osteoarthritis of the 
shoulders and the inservice gunshot wounds.  The examiner in 
August 1997 stated that the veteran's shoulder pathology was 
consistent with the aging process.

Second, the veteran's opinion is not persuasive in light of 
the evidence of record.  His service medical records 
concerning the gunshot wound showed that the entry wound was 
near the left mandible and the exit wound was on the neck 
slightly before the hairline.  There is no indication of any 
injury to the veteran's shoulders, and the trajectory of the 
shrapnel did not involve his shoulders. 

Despite the veteran's training in orthopedics, he has made no 
reference to objective medical evidence or medical records 
supporting his opinion.  According to the veteran's own 
statements, his shoulders did not begin to bother him until 
approximately 1982 or 1987.  None of the medical evidence 
associated with the claims file dating from 1945 to 1987 
showed any complaints regarding his shoulders.  It is 
reasonable to expect that if the inservice gunshot wound had 
in some way damaged his shoulders, he would have experienced 
symptoms much sooner than 37-42 years after service.  The 
veteran's opinion is certainly enough to well ground his 
claim.  However, his opinion is diminished in probative value 
in light of the rest of the medical evidence of record, as 
discussed above. 

For these reasons, the Board concludes that the evidence 
against the veteran's claim is more probative and of greater 
weight and, based on this evidence, finds as fact that the 
veteran's osteoarthritis of the shoulders was not caused by 
an inservice disease or injury.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for osteoarthritis of the 
shoulders, and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  A reasonable 
doubt exists where there is an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  38 C.F.R. § 3.102 (1998).  It 
is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  Id.  It is not a means of reconciling actual 
conflict or a contradiction in the evidence.  Id.  In this 
case, for the reasons and bases discussed above, a reasonable 
doubt does not exist regarding the origin of the veteran's 
osteoarthritis of the shoulders.


Increased rating claims

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  With respect to the veteran's service-connected 
residuals of gunshot wounds to the face and neck, including 
nerve impairment and scars, he has complained of increased 
problems such as numbness and sore scars.  Therefore, he has 
satisfied the initial burden of presenting well-grounded 
claims for these conditions.  With respect to his cervical 
spine disorder, PTSD, and hearing loss, the veteran perfected 
his appeal as to the initial grants of service connection and 
original assignment of disability ratings for these 
conditions.  Therefore, these claims continue to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran appropriate VA 
examinations and a personal hearing in accordance with his 
requests.  There is no indication of additional medical 
records that the RO did not obtain.  Sufficient evidence is 
of record to properly rate the veteran's service-connected 
disabilities.  Therefore, no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

After the veteran disagreed with the original disability 
ratings assigned for his cervical spine condition, PTSD, and 
hearing loss, the RO issued a Statement of the Case (SOC) 
that addressed the issues as entitlement to compensable or 
increased evaluations.  The United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) recently held that there is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate SOC.  Id. at 126 and 132.  With an initial 
rating, the RO can assign separate disability ratings for 
separate periods of time based on the facts found.  Id. at 
126.  With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  Fenderson, 12 Vet. App. at 132.

The SOC provided to the veteran incorrectly identified the 
issues on appeal.  However, the Board concludes that the 
veteran was not prejudiced by this error in the circumstances 
of this case.  The March 1998 SOC indicated that all the 
evidence of record at the time of the November 1997 rating 
decision (i.e., service medical records and VA examination 
reports from August 1997) was considered in assigning the 
original disability ratings for the veteran's cervical spine 
disorder, PTSD, and hearing loss.  The RO did not limit its 
consideration to only the recent medical evidence of record, 
and did not therefore violate the principle of Fenderson. 

Despite the incorrect phrasing of the issues on appeal in the 
SOC, the RO did comply with the substantive tenets of 
Fenderson in its adjudication of the veteran's claim.  The 
veteran has been provided appropriate notice of the pertinent 
laws and regulations and has had his claims of disagreement 
with the original ratings properly considered based on all 
the evidence of record.  In the particular circumstances of 
this case, it would be pointless to remand the veteran's 
claims in order to instruct the RO to issue a supplemental 
statement of the case that correctly identified the issues on 
appeal.  Any error in the RO's phrasing of the issues on 
appeal in the SOC was not prejudicial to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1998).  For a claim where the 
veteran has disagreed with the original rating assigned for 
his service-connected disability, it is necessary to 
determine whether he has at any time since his original claim 
met the requirements for a higher disability rating.  See 
Fenderson.  For the claims for increased ratings for 
disabilities that are already service-connected, the primary 
concern is the current level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (1998), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (1998).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  

A. Residuals of gunshot wounds to neck and face

The veteran is currently rated as 10 percent disabled under 
Diagnostic Code 7800 for the scars on his face and neck that 
resulted from the inservice gunshot wounds.  The assigned 10 
percent disability rating required moderate, disfiguring 
scars on the head, face, or neck.  A 30 percent disability 
rating is warranted for severe disfiguring scars on the head, 
face, or neck, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles.  A 50 percent 
disability rating requires disfiguring scars on the head, 
face, or neck with complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.

The color photographs taken of the veteran during the 1997 VA 
examination clearly show no disfigurement of the eyelids, 
lips, or auricles.  The scars have not resulted in marked or 
unsightly deformity.  The scars are barely discernible, and 
they are not tender, ulcerated, depressed, inflamed, or 
adherent.  The scar on his neck is slightly discolored, 
similar to acne.  These findings do not indicate that any of 
these scars is severe.  

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the current level 
of the veteran's disability in his favor.  However, the 
objective medical evidence does not create a reasonable doubt 
regarding the current level of disability resulting from the 
scars on the left side of the veteran's chin and neck.  The 
medical evidence does not show that he has any limitation of 
motion or function.  He does not complain that these scars 
are painful, rather they are occasionally sore or itchy.  
There is absolutely no evidence of impairment in earning 
capacity because of these scars.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
assignment of a disability rating in excess of 10 percent 
under Diagnostic Code 7800.

The Board has considered other diagnostic codes pertinent to 
scars.  Diagnostic Codes 7801 and 7802 pertain to scars that 
result from burns; the veteran's scar resulted from shrapnel 
wounds.  Diagnostic Code 7803 provides a maximum 10 percent 
disability rating for superficial scars that are poorly 
nourished with repeated ulceration.  Diagnostic Code 7804 
provides a maximum 10 percent disability rating for 
superficial scars that are tender and painful on objective 
demonstration. 

Diagnostic Code 7805 provides for evaluation on the basis of 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118 (1998).  However, there is no medical evidence 
showing that the veteran has any limitation of function of 
the left side of the face/chin or the neck as a result of the 
inservice laceration and resulting scar.  The examination in 
1997 showed no impairment of facial muscle strength.

The veteran's residuals of the gunshot wounds to the face and 
neck include injury to Muscle Group XXII.  In general, all 
disabilities, including those arising from a single disease 
entity, are rated separately, and all disability ratings are 
then combined in accordance with 38 C.F.R. § 4.25.  However, 
the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  
38 C.F.R. § 4.14 (1998).  The Court has held that a claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. 
§ 1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that a veteran may have separate and distinct 
manifestations attributable to the same injury, which should 
be compensated under different diagnostic codes.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225, 230 (1993).

The RO has coded the veteran's service-connected disability 
to include injury to Muscle Group XXII.  It is necessary to 
determine whether his symptoms from this residual constitute 
the "same disability" or the "same manifestations" under 
38 C.F.R. § 4.14 as the symptoms for which he is already 
compensated under Diagnostic Code 7800. 

Diagnostic Code 7800 provides compensation for the 
disfigurement resulting from scars on the head, face, or 
neck.  Guidance is given under the rating schedule for 
evaluating muscle disabilities as slight, moderate, 
moderately severe, or severe.  38 C.F.R. § 4.56 (1998).  The 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 3.56(c) (1998).  Slight disability of muscles is 
indicated if the objective findings include minimal scar; no 
evidence of fascial defect, atrophy, or impaired tonus and 
there is no impairment of function.  Moderate disability is 
characterized by some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  
Moderately severe disability requires indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side and 
tests of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  Severe 
disability requires ragged, depressed and adherent scars; 
loss of deep fascia or muscle substance or soft flabby 
muscles in the wound area; and severe impairment on tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side.  

Slight impairment of Muscle Group XXII (muscles of the front 
of the neck) warrants a noncompensable evaluation.  Moderate 
impairment would be required for a 10 percent evaluation, and 
moderately severe impairment would be required for a 20 
percent evaluation.  Severe impairment would warrant a 30 
percent evaluation.  See 38 C.F.R. § 4.73, Diagnostic Codes 
5322 (1998).  It is possible that symptomatology due to 
muscle impairment could be considered a separate and distinct 
residual of the inservice gunshot wounds than the 
symptomatology from the scars, and the veteran could receive 
a separate disability rating for such symptoms without 
violating the provisions of 38 C.F.R. § 4.14.  However, the 
veteran has not met the criteria for a minimum disability 
rating under Diagnostic Code 5322, which is moderate 
impairment.  The disability does not meet the criteria for 
classifying it as moderate, which requires loss of deep 
fascia or muscle substance, loss of muscle power, or lower 
threshold of fatigue.  The veteran does not have any of these 
symptoms.  Accordingly, this diagnostic code does not provide 
the basis for an increased rating. 

B. Seventh cranial nerve injury

The veteran is evaluated under Diagnostic Code 8207 for this 
condition.  Disability ratings for nerve impairment are based 
on the proportion of impairment of motor, sensory, or mental 
function.  See 38 C.F.R. § 4.120 (1998).  The disability 
ratings for cranial nerve impairment are based on whether 
there is complete or incomplete paralysis of the particular 
nerve.  See 38 C.F.R. § 4.124a, Diseases of the Cranial 
Nerves (1998).  The ratings for cranial nerve impairment are 
for unilateral involvement.  Id.  

Diagnostic Code 8207, for impairment of the seventh (facial) 
cranial nerve, provides a 10 percent disability rating for 
moderate incomplete paralysis, a 20 percent disability rating 
for severe incomplete paralysis, and a 30 percent disability 
rating for complete paralysis.  The determination as to the 
severity of incomplete paralysis of the seventh cranial nerve 
depends upon the relative loss of innervation of the facial 
muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8207 (1998).  

Neuritis is characterized by loss of reflexes, sensory 
disturbances, muscle atrophy, and constant pain, at times 
excruciating, and is to be rated on the scale provided for 
injury of the involved nerve, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (1998).  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referenced above is equal to that for 
moderate, incomplete paralysis.  Id.  Neuralgia is 
characterized usually by a dull and intermittent pain and is 
to be rated on the scale provided for injury of the involved 
nerve, with a maximum equal to moderate incomplete paralysis.  
38 C.F.R. § 4.124 (1998).

The veteran does not have complete paralysis of the seventh 
cranial nerve.  There is no indication that his complaints of 
numbness could reasonably be classified as severe, based on 
the fact that examinations have shown minimal sensory loss 
over an area of approximately 5x4 centimeters.  There is no 
motor deficit or weakness of the facial muscles.  Therefore, 
the preponderance of the evidence is against assignment of a 
disability rating in excess of 10 percent for the veteran's 
seventh cranial nerve impairment.  

The objective medical evidence does not create a reasonable 
doubt regarding the level of the veteran's disability from 
seventh cranial nerve impairment.  The regulations establish 
disability ratings that are intended to compensate a veteran 
for average impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 1991).  The 
veteran does not maintain that his subjective symptoms of 
numbness over the chin have interfered with his earning 
capacity in any manner.  Accordingly, the Board finds that 
the preponderance of the evidence is against assignment of an 
increased disability rating for the veteran's service-
connected residuals of trauma to the seventh cranial nerve.

C. Cervical spine disorder

The veteran is rated as 20 percent disabled for his cervical 
spine disorder under Diagnostic Code 5010-5290.  In the 
selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (1998).  The hyphenated 
diagnostic code in this case indicated that post-traumatic 
arthritis under Diagnostic Code 5010 is the service-connected 
disorder, and limitation of motion of the cervical spine 
under Diagnostic Code 5290 is a residual condition.  

Traumatic arthritis is rated as degenerative arthritis, which 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5287 and 5290 (1998).  
When, however, the limitation of motion for the specific 
joint involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is applied for a 
major joint affected by limitation of motion.  See Diagnostic 
Code 5003.

Under Diagnostic Code 5287 for ankylosis of the cervical 
spine, a 30 percent disability rating is assigned for 
favorable ankylosis, and a 40 percent disability rating is 
assigned for unfavorable ankylosis.  Under Diagnostic Code 
5290 for limitation of motion of the cervical spine, a 10 
percent disability rating is assigned for slight limitation 
of motion of the cervical spine.  Diagnostic Code 5290 also 
provides a 20 percent disability rating for moderate limited 
motion and a 30 percent disability rating for severe limited 
motion.

The medical evidence shows the following ranges of motion for 
the veteran's cervical spine. 

Date
Flexion
Extension
Lateral 
rotation
Lateral 
flexion
August 
1997
35
25
35
15 left/10 
right
October 
1997
20
20
30 right/35 
left
20 left/20 
right

In the statement of the case, the RO defined normal range of 
motion for the cervical spine as flexion to 65 degrees, 
extension to 50 degrees, lateral rotation to 55 degrees, and 
lateral flexion to 40 degrees.  Therefore, the range of 
motion findings indicated above show that the veteran has no 
more than moderate limitation of motion of the cervical 
spine.  Therefore, the preponderance of the evidence is 
against assignment of an increased disability rating under 
Diagnostic Code 5290.  Since he is able to move his cervical 
spine, it is not ankylosed, and the preponderance of the 
evidence is also against assignment of an increased 
disability rating under Diagnostic Code 5287.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)) (defining ankylosis as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure.")  

In determining the appropriate rating for the veteran's 
cervical spine condition, the Board must consider whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45.  In DeLuca v. Brown, 8 Vet. App. 
202 (1995), the Court held that, in evaluating a service-
connected disability involving a joint rated on limitation of 
motion, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  The Court in DeLuca held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1998).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  

The veteran has exhibited facial expressions of pain with 
range of motion testing of the cervical spine during VA 
examination.  However, the current 20 percent disability 
rating adequately compensates him for his limitation of 
motion and pain.  The veteran has a moderate level of limited 
motion of the cervical spine, and limited motion results in a 
certain level of functional loss.  There is no medical 
evidence showing that the veteran experiences any additional 
functional loss during flare-ups or with use.  He has global 
weakness of the upper extremities, but this has been 
attributed to the aging process.  There are no circulatory or 
neurological deficits of the upper extremities.  He does not 
receive treatment for this condition, either on a regular 
basis or during flare-ups.  He has not undergone physical 
therapy.  He does not take any medications.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  However, there is no 
reasonable doubt on this matter.  There is no doubt that the 
veteran has symptomatology such as moderate limitation of 
motion and pain.  Although the Board sympathizes with the 
veteran's difficulties due to his cervical spine disorder, 
the Board is constrained to abide by VA regulations.  The 
veteran does not have ankylosis of the cervical spine or 
severe limitation of motion.  Without one of these findings, 
he simply is not entitled to a disability rating higher than 
20 percent.  

The veteran's primary complaint regarding his neck condition 
is pain that is aggravated by physical activity.  Although 
the Board is required to consider the effect of the veteran's 
pain when making a rating determination, and has done so in 
this case, the rating schedule does not require a separate 
rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
In this case, the 20 percent disability rating for, at most, 
moderate impairment of the cervical spine adequately 
compensates the veteran for the level of his pain where there 
is no evidence of functional loss.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the assignment of a disability rating 
greater than 20 percent for the veteran's post-traumatic 
arthritis of the cervical spine.  The Board has considered 
all other potentially applicable diagnostic codes, as 
discussed above.


D. Post-traumatic stress disorder

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The assigned 10 percent disability 
rating required:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or symptoms 
controlled by continuous medication.  

A 30 percent disability rating is warranted for:   

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, or recent events).  

The criteria for a 50 percent disability rating are: 

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (1998).

The medical evidence shows assignment of a GAF score of 70 
upon VA examination in 1997.  A GAF score of 61-70 
contemplates some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  See DSM-IV 
(American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)) at 44-
47.  A GAF score is highly probative as it relates directly 
to the veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

The veteran has not exhibited occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  In fact, he continues to consult in a 
medical capacity 2-3 days per week since his retirement.  He 
worked continuously for more than 40 years prior to 
retirement; therefore, he has a steady and consistent work 
history.  He has not complained that psychiatric 
symptomatology has interfered with his occupational 
functioning in any manner, and he has referenced no period of 
inability to perform his occupational tasks.  The veteran 
does complain of intermittent depression, but this is 
apparently an infrequent symptom for him.  There is no 
evidence showing that he has experienced suspiciousness or 
panic attacks.  The sleep impairment that the veteran 
experiences is not chronic.  Although he may have nightmares 
for several nights with resulting sleep impairment, he then 
has periods of 2-3 months with no such symptoms.  There is no 
objective evidence of mild memory loss.  Despite the 
veteran's testimony, VA examinations have shown no cognitive 
impairment, and it was noted that his cognitive functioning 
was well preserved for his age.  The overall disability 
picture does not more nearly approximate the 30 percent 
criteria such as to warrant an increased rating.  38 C.F.R. 
§ 4.7 (1998).  As the veteran does not meet the criteria for 
a 30 percent evaluation, he certainly does not meet the 
criteria for a higher 50, 70, or 100 percent evaluation.

The veteran's GAF score reflects minimal symptoms.  The 
veteran has consistently denied psychiatric symptoms such as 
delusions or hallucinations or suicidal or homicidal 
ideations.  During his VA examinations, he has consistently 
been alert, oriented, and friendly.  His speech was 
consistently relevant and coherent.  He never contended an 
inability to function independently.  He never complained of 
impaired impulse control.  He never exhibited impaired 
judgment, thinking, or memory.  He has never received 
outpatient or inpatient psychiatric treatment.  He does not 
take any psychiatric medications.

The evidence does not show that the criteria for a disability 
rating in excess of 10 percent have been met.  The Board has 
considered the requirement of 38 C.F.R. § 4.3 to resolve any 
reasonable doubt regarding the level of the veteran's 
disability in his favor.  However, the objective medical 
evidence does not create a reasonable doubt regarding the 
level of his disability.  As indicated above, he experiences 
minimal psychiatric symptomatology (i.e., intermittent 
depression and nightmares).  He meets none of the criteria 
for a 30 percent evaluation.  Therefore, the preponderance of 
the evidence is against assignment of a disability rating in 
excess of 10 percent for PTSD under Diagnostic Code 9411. 

E. Hearing loss

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (1998).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  The evaluations derived from this 
schedule are intended to make proper allowance for 
improvement by hearing aids.  38 C.F.R. § 4.86 (1998).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness. 38 C.F.R. §§ 4.85 and 4.87, Diagnostic 
Codes 6100 through 6110; Table VI (1998).  Tables VI and VII 
are reproduced below.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  




TABLE VI
Numeric Designation of Hearing Impairment
Percent of
Discrimination				Average Puretone Decibel Loss

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI


Table VII
Percentage Evaluations for Hearing Impairment
(with diagnostic codes)
LEVEL OF HEARING IN
BETTER EAR
XI

100
*
(61
10)










X

90
(61
09)
80
(61
08)









IX

80
(61
08)
70
(61
07)
60
(61
06)








VII
I

70
(61
07)
60
(61
06)
50
(61
05)
50
(61
05)







VII

60
(61
06)
60
(61
06)
50
(61
05)
40
(61
04)
40
(61
04)






VI

50
(61
05)
50
(61
05)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)





V

40
(61
04)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)




IV

30
(61
03)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
01)
10
(61
01)



III

20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
01)
10
(61
01)
10
(61
01)
0
(61
00)


II

10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)

I

10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)


XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

The results of the 1997 audiogram, as discussed above, 
indicated that the veteran's hearing loss is properly 
evaluated as zero percent disabling.  Based on an 80 percent 
speech recognition score and a 48.75-decibel average puretone 
threshold, Table VI indicates a designation of Level "III" 
for the right ear.  Based on an 86 percent speech recognition 
score and a 50-decibel average puretone threshold, Table VI 
indicates a designation of Level "II" for the left ear.  
When applied to Table VII, the numeric designations of 
"III" for the poorer ear and "II" for the better ear 
translated to a zero percent evaluation.  38 C.F.R. § 4.85, 
Diagnostic Code 6101 (1998).  Therefore, the veteran's 
service-connected hearing loss is noncompensable.  38 C.F.R. 
§ 4.85, Tables VI and VII (1998).

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the 
Board sympathizes with the veteran's difficulties due to 
hearing loss, the Board is constrained to abide by VA 
regulations.  In light of the above, the Board finds that the 
preponderance of the evidence is against his claim for a 
compensable disability rating for bilateral hearing loss.


ORDER

1.  Entitlement to service connection for osteoarthritis of 
both shoulders is denied.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of gunshot wound to the face and neck, 
including scars and injury to Muscle Group XXII, is denied.

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of trauma to the seventh cranial nerve 
is denied.

4.  Entitlement to a disability rating in excess of 20 
percent for post-traumatic arthritis of the cervical spine is 
denied.

5.  Entitlement to a disability rating in excess of 10 
percent for post-traumatic stress disorder (PTSD) is denied.

6.  Entitlement to a compensable disability rating for 
bilateral hearing loss is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

